PELHAM, J.
The prosecutrix’s friendly relations with the defendant after the commission of the alleged offense (the defendant being charged with a violation of section 6893 of the Code of 1907), when she first complained, whom she told about the occurrence, and why she did not sooner swear out the warrant, are all matters having no tendency to prove or disprove the issues before the court, are therefore irrelevant, and Avere not admissible for any purpose. On cross-examination the prosecutrix was asked: “Are you not mad with defendant because of a mortgage he has on your property?” This Avas a legitimate and proper question on cross-examination to shoAv bias or feeling on the part of the prosecuting Avitness, and the court erred in sustaining the state’s objection to the question. Sanford v. State’s 143 Ala. 78, 83, 39 South. 370; Fincher v. State, 58 Ala. 215; Shepard v. State, 135 Ala. 9, 33 South, 266.
The judgment must be reversed for the error shown.
Beversed and remanded.